KELLER, Justice
dissenting.
While I agree that it would have been the better practice for Marcum to communicate directly with all of his clients regarding the status of his representation of them, I disagree with the majority’s conclusion that Marcum’s actions warrant discipline. Undoubtedly, had Marcum communicated directly with Garmon Horn and Kathleen McCracken regarding the status of this lawsuit, the misunderstandings which led to the initiation of this disciplinary proceeding could have been avoided. I do not believe, however, that Marcum’s decision to communicate directly only with the local clients most involved with the litigation violated the Rules of Professional Conduct.
The Trial Commissioner found that James Horn and Rick Cornett, the clients with whom Marcum directly communicated, had been authorized by the other *864clients to, in effect, act as their agents with respect to this matter. Under circumstances where certain clients represent the interests of others, I do not believe an attorney violates SCR 1.130-1.4(a) or (b) by communicating directly with the client-agents and reasonably relying upon them to communicate with the others. The commentary following Rule 1.4 suggests that, rather than imposing a “one size fits all” rule regarding communications with clients, the extent of communications should depend on the nature of the representation:
The guiding principle is that the lawyer should fulfill reasonable client expectations for information consistent with the duty to act in the client’s best interests, and the client’s overall requirements as to the character of representation.1
As the Trial Commissioner found that Marcum reasonably relied upon true representations by James Horn and Rick Cor-nett that they were authorized to make litigation decisions on behalf of the other clients, I believe Marcum’s decision to communicate directly with James Horn and Rick Cornett and expect that they would convey the information to the passive clients was consistent with the character of this representation.
Further, I believe the arrangement between the clients in this partition lawsuit more closely resembles a group arrangement than multiple, independent, decision-maker clients, and we may glean guidance from the commentary regarding communications with organizational or group clients:
When the client is an organization or group, it is often impossible or inappropriate to inform every one of its members about its legal affairs; ordinarily, the lawyer should address communications to the appropriate officials of the organization.2
Pursuant to SCR 3 370(9), I would take review of the decision of the Kentucky Bar Association Board of Governors and dismiss the charges against Marcum.
LAMBERT, C.J., and GRAVES, J., join this dissent.

. SCR 3.130-1.4, Comment 2.


. SCR 3.130-1.4, Comment 3.